Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into by
and between ION Geophysical Corporation, a Delaware corporation (hereinafter
referred to as “Employer” or “Company”), and R. Brian Hanson (hereinafter
referred to as “Employee”), effective as of January 1, 2012 (the “Effective
Date”).
     WHEREAS, Employee desires to enter into the employment of Employer, and
Employer desires to employ Employee, subject to the terms set out in this
Agreement;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employer and Employee agree as
follows:
Section 1. General Duties of Employer and Employee.
          (a) Employer agrees to employ Employee, and Employee agrees to accept
employment by Employer and to serve Employer, as its President and Chief
Executive Officer (“CEO”). Employee shall report to the Board of Directors of
the Employer (“Board”) throughout his employment with Employer. The powers,
duties, authority and responsibilities of Employee include those powers, duties,
authority and responsibilities that are the usual and customary powers, duties,
authority and responsibilities of the President and Chief Executive Officer in
the year 2012 and thereafter, including but not limited to those powers, duties,
authority and responsibilities specified in Employer’s Bylaws, and such other
and further duties, authority and responsibilities appropriate to such position
as may from time to time be assigned to Employee by the Board. All aspects of
Employee’s positions and powers, duties, authority, responsibilities and
reporting relationship to the Board are material to this Agreement.
          (b) While employed hereunder, Employee will devote substantially all
reasonable and necessary time, efforts, skills and attention for the benefit of
and with Employee’s primary attention to the affairs of Employer in order that
he may faithfully perform his duties and obligations. The preceding sentence
will not, however, be deemed to restrict Employee from attending to matters or
engaging in activities not directly related to the business of Employer,
provided that (i) such activities or matters are reasonable in scope and time
commitment and not otherwise in violation of this Agreement, and (ii) Employee
will not become a director or officer of (or hold any substantially similar
responsibility with) any corporation or other entity (excluding charitable or
other non-profit organizations) without prior written disclosure to, and consent
of, Employer.
          (c) At the commencement of Employee’s employment by Employer, Employee
will be based at Employer’s corporate headquarters located at 2105 CityWest
Blvd, Suite 400, Houston, Texas 77042-2839 (the “Place of Employment”).
          (d) Employee agrees and acknowledges that as an officer and employee
of Employer, and consistent with the terms hereof, he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Employer and to do no act which Employee knows at the time of the act would
injure Employer’s business, its interests or its reputation.

-1-



--------------------------------------------------------------------------------



 



Section 2. Compensation and Benefits.
          (a) Employer will pay to Employee during the term of this Agreement a
base salary at the rate of $450,000 per annum (such base salary as adjusted from
time to time by the Board or the Compensation Committee of the Board as
hereinafter provided is referred to herein as the “Base Salary”). The
Compensation Committee of the Board will review the Base Salary at least
annually and, during the term of this Agreement, may increase, but may not
decrease, the Base Salary as it deems to be in the best interest of Employer.
The Base Salary will be paid to Employee in equal installments every two weeks
or on such other schedule as Employer may establish from time to time for its
key executives.
          (b) Employee will be eligible to participate in the incentive
compensation plan established by the Board or Compensation Committee for
Employer’s key employees for the fiscal year 2012, with target plan incentive
compensation at 75% of Base Salary (“Target Bonus”) and with an opportunity to
earn plan incentive compensation up to 150% of Base Salary (“Bonus”). During
each fiscal year during the term of this Agreement, Employee will be eligible to
participate in that year’s incentive compensation plan or other replacement
incentive or bonus plan the Board or Compensation Committee establishes for
Employer’s key executives, at the above target and maximum figures. If in any
fiscal year Employee is employed less than the full year, Employee’s Target
Bonus shall be prorated and paid based on Employee’s actual period of employment
during such fiscal year. Employee need not be employed at the time Bonuses are
paid or determined to receive the Bonus, Target Bonus or prorated Target Bonus,
notwithstanding anything to the contrary.
          (c) For each calendar year during the term of this Agreement, Employee
shall be entitled to receive grant(s) of options to purchase shares of common
stock of Employer and shares of restricted stock of Employer, in each case in
the sole discretion of the Compensation Committee or the Board. Such equity
awards shall be granted on December 1 of each such year during the term, or such
other date each year that the other executive officers of the Employer are
awarded annual equity grants. For the avoidance of doubt, Employee will be
eligible for participation in equity compensation plans that are established for
key executives of Employer; such grants to be made in the sole discretion of the
Compensation Committee or the Board.
          (d) Employee will accrue vacation pay of 6.154 hours per two-week pay
period. Vacation may be taken by Employee at the time and for such periods as
may be mutually agreed upon between Employer and the Board.
          (e) Employee will be reimbursed in accordance with Employer’s normal
expense reimbursement policies for all of the actual and reasonable costs and
expenses incurred by him in the performance of his services and duties
hereunder, including, but not limited to, reasonable travel expenses. Employee
will furnish Employer with all invoices and vouchers reflecting amounts for
which Employee seeks Employer’s reimbursement.
          (f) Employee will be entitled to participate in all insurance and
retirement plans, incentive compensation plans (at a level appropriate to his
position) and such other benefit plans or programs as may be in effect from time
to time for the employees of Employer, including, without limitation, those
related to savings and thrift, retirement, welfare, medical,

-2-



--------------------------------------------------------------------------------



 



dental, disability, salary continuance, accidental death, travel accident, life
insurance, incentive bonus, membership in business and professional
organizations, and reimbursement of business and entertainment expenses.
          (g) Employer, during the term of this Agreement and thereafter without
limit of time, will indemnify Employee for claims and expenses to the extent
provided in Employer’s Certificate of Incorporation and Bylaws. Employer will
also provide Employee coverage under Employer’s policy or policies of directors’
and officers’ liability insurance to the same extent as other executive officers
of Employer during the term of this Agreement and thereafter.
          (h) All Base Salary, bonus and other payments made by Employer to
Employee pursuant to this Agreement will be subject to such payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of Employer for insurance and other employee benefit
plans in which Employee participates.
          (i) Any incentive compensation pay or Bonus so determined under any
such plan will be paid to Employee not later than the date such pay or Bonus
shall be paid to other participants in the plan.
          (j) Compensation under this Section 2 shall be subject to recoupment
in accordance with the terms of Employer’s Compensation Recoupment Policy
applicable to executive officers as such policy shall be amended from time to
time as required by applicable law or regulation or as otherwise amended with
regard to all covered executives in the discretion of the Board or a committee
of the Board.
          (k) No reduction in Employee’s compensation and benefits as provided
in this Agreement may be made by the Compensation Committee or the Board (or any
successor Board or committee) except in the event of Employee’s approval or
written consent or as otherwise permitted or provided for under the terms of
this Agreement.
Section 3. Fiduciary Duty; Confidentiality.
          (a) In keeping with Employee’s fiduciary duties to Employer, Employee
agrees that he will not take any action that he knows at the time of the act
would create a conflict of interest with Employer, or upon discovery thereof,
allow such a conflict to continue. In the event that Employee discovers that
such a conflict exists, Employee agrees that he will disclose to the Board any
facts which might involve a conflict of interest that has not been approved by
the Board, said disclosure to be made in writing by the Employee as soon as it
is reasonably possible.
          (b) As part of Employee’s fiduciary duties to Employer, Employee
agrees to protect and safeguard Employer’s information, ideas, concepts,
improvements, discoveries, and inventions and any proprietary, confidential and
other information relating to Employer or its business (collectively,
“Confidential Information”) and, except as may be required by Employer, Employee
will not knowingly, at the time of the action, either during his employment by
Employer or thereafter, directly or indirectly, use for his own benefit or for
the benefit of another, or disclose to another, any Confidential Information,
except (i) with the prior written consent of Employer; (ii) in the course of the
proper performance of Employee’s duties under

-3-



--------------------------------------------------------------------------------



 



this Agreement; (iii) for information that becomes generally available to the
public other than as a result of the unauthorized disclosure by Employee;
(iv) for information that becomes available to Employee on a non-confidential
basis from a source other than Employer or its affiliated companies who is not
bound by a duty of confidentiality to Employer; or (v) as may be required by any
applicable law, rule, regulation or order.
          (c) Upon termination of his employment with Employer, Employee will
immediately (i) deliver to Employer all paper and electronic documents and
information in Employee’s possession or under his control which embody any of
Employer’s Confidential Information; and (ii) resign from any officer or
director positions of the Employer, to the extent the Employer at any time ever
requests such resignation.
          (d) In addition to the foregoing provisions of this Section 3, and
effective as of the Effective Date, Employee reaffirms the duties imposed upon
Employee by that certain Employee Proprietary Information Agreement (or similar
agreement) by and between Employer and Employee signed in conjunction with
Employee’s commencement of employment.
          (e) Employee will comply with Employer’s Code of Ethics, and any
amendments or replacement policies adopted by the Board (the “Code of Ethics”).
Section 4. Term of Agreement.
     The term of this Agreement will commence effective as of the Effective
Date, and, subject to the terms and conditions hereof and except as may be
affected by a Change in Control, will continue for a three-year period ending on
December 31, 2014 (the “Initial Term”), and thereafter the term will be
automatically extended for successive periods of two year(s) unless prior to the
end of the original three-year period (or, if applicable, any such successive
two-year period), Employer gives Employee at least ninety (90) days prior
written notice that Employer has decided not to extend the term of this
Agreement. Notwithstanding any provision contained herein to the contrary,
Employee acknowledges that Employer may terminate his employment at any time and
for any reason or for no reason at the discretion of Employer, but subject to
any rights Employee has under Sections 2, 5, 6, 7, 8, 9, 10 and 11 of this
Agreement.
Section 5. Termination.
          (a) Employee’s employment with Employer hereunder will terminate upon
the following:
     (1) The death or “Disability” (as defined in Section 5(b) hereof) of
Employee;
     (2) Employer terminates such employment for “Cause” (as defined in Section
5(c) hereof);
     (3) Employee terminates such employment for “Good Reason” (as defined in
Section 5(d) hereof);
     (4) Employer terminates such employment for any reason other than

-4-



--------------------------------------------------------------------------------



 



Cause, or for no reason at all; or
     (5) Employee terminates such employment for any reason other than Good
Reason, or for no reason at all.
          (b) As used in this Agreement, “Disability” means a physical or mental
incapacity or disability which renders Employee unable to render the services
required hereunder under this Agreement for a period of at least 180 consecutive
days.
          (c) As used in this Agreement, “Cause” means:
     (1) the willful and continued failure by Employee to substantially perform
his obligations under this Agreement (other than any such failure resulting from
his Disability) after a demand for substantial performance has been delivered to
him by the Board which specifically identifies the manner in which the Board
believes Employee has not substantially performed such provisions and Employee
has failed to remedy the situation within ten (10) days after such demand;
     (2) Employee’s willfully engaging in conduct materially and demonstrably
injurious to the property or business of Employer, including without limitation,
fraud, misappropriation of funds or other property of Employer, other willful
misconduct, gross negligence or conviction of a felony or any crime of moral
turpitude; or
     (3) Employee’s material breach of this Agreement or the Employer’s Code of
Ethics which breach has not been remedied by Employee within ten (10) days after
receipt by Employee of written notice from the Board that he is in material
breach of the Agreement or the Employer’s Code of Ethics, specifying the
particulars of such breach.
For purposes of this Agreement, no act, or failure to act, on the part of
Employee shall be deemed “willful” or engaged in “willfully” if it was due
primarily to an error in judgment or negligence, but shall be deemed “willful”
or engaged in “willfully” only if done, or omitted to be done, by Employee not
in good faith and without reasonable belief that his action or omission was in
the best interest of Employer. Notwithstanding the foregoing, Employee shall not
be deemed to have been terminated as a result of “Cause” hereunder unless and
until there shall have been delivered to Employee a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the Board
then in office at a meeting of the Board called and held for such purpose (after
reasonable notice of at least fifteen (15) days to Employee and an opportunity
for Employee, together with his counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board of Directors, Employee has
committed an act set forth above in this Section 5(c) and specifying the
particulars thereof in detail. Nothing herein shall limit the right of Employee
or his or her legal representatives to contest the validity or propriety of any
such determination or the action of the Board or any committee thereof.
          (d) As used in this Agreement, “Good Reason” means:

-5-



--------------------------------------------------------------------------------



 



     (1) Employer’s failure, or the failure of any successor, to comply with any
of the provisions of Sections 2, 4, 5, 6, 7, 8, 10, 11(c), or 13 of this
Agreement, which failure is not remedied within ten (10) days after the Chairman
of the Board’s receipt of written notice from Employee specifying the
particulars of such breach;
     (2) Employer’s or a successor’s breach of any other material provision of
this Agreement which is not remedied within ten (10) days after receipt by the
Chairman of the Board of written notice from Employee specifying the particulars
of such breach;
     (3) the assignment to Employee by the Board, any committee of the Board, or
any successor or its board of any duties materially inconsistent with Employee’s
positions, duties, functions, responsibilities, authority or reporting
relationship to the Board, in each case as contemplated by Section 1 of this
Agreement, or the diminution in any respect of any of the positions, duties,
functions, responsibilities, authority or reporting relationship to the Board of
Employee pursuant to Section 1 and as assigned by the Board or any successor or
successor’s board;
     (4) the relocation of Employee’s principal place of performance of his
duties and responsibilities under this Agreement to a location more than fifty
(50) miles from the Place of Employment, without Employee’s approval or
agreement;
     (5) any purported termination of Employee’s employment by Employer or a
successor which is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 5(e) hereof;
     (6) Employer elects not to extend the Initial Term or any subsequent term
of this Agreement under Section 4; or
     (7) any material reduction by the Board, a successor of Employer or the
successor’s Board, in the budgetary authority of Employee not due to fiscal
circumstances of the Employer.
          (e) Any termination by Employer or a successor or Employee of
Employee’s employment with Employer shall be communicated by written notice (a
“Notice of Termination”) to the other party that shall:
     (1) indicate the specific provision of this Agreement relied upon for such
termination;
     (2) indicate the specific provision of this Agreement pursuant to which
Employee is to receive compensation and other benefits as a result of such
termination; and
     (3) otherwise comply with the provisions of this Section 5 and
Section 13(a).

-6-



--------------------------------------------------------------------------------



 



If a Notice of Termination states that Employee’s employment with Employer has
been terminated as a result of Employee’s Disability, the notice shall
(i) specifically describe the basis for the determination of Employee’s
Disability, and (ii) state the date of the determination of Employee’s
Disability, which date shall be not more than ten (10) days before the date such
notice is given. If the notice is from Employer and states that Employee’s
employment with Employer is terminated by Employer as a result of the occurrence
of Cause, the Notice of Termination shall specifically describe the action or
inaction of Employee that Employer believes constitutes Cause and shall be
accompanied by a copy of the resolution satisfying Section 5(c). If the Notice
of Termination is from Employee and states that Employee’s employment with
Employer is terminated by Employee as a result of the occurrence of Good Reason,
the Notice of Termination shall specifically describe the action or inaction of
Employer that Employee believes constitutes Good Reason, and shall be
communicated within ninety (90) days of the date when Employee learns of the
facts constituting Good Reason. Any purported termination by Employer of
Employee’s employment with Employer shall be ineffective unless such termination
shall have been communicated by Employer to Employee by a Notice of Termination
that meets the requirements of Section 5 and the provisions of Section 13(a).
          (f) As used in this Agreement, “Date of Termination” means:
     (1) if Employee’s employment with Employer is terminated for Disability, at
least sixty (60) days after Notice of Termination is received by Employee or any
date later than sixty (60) days after receipt specified therein, provided that
within such period Employee shall not have returned to full-time performance of
Employee’s duties;
     (2) if Employee’s employment with Employer is terminated as a result of
Employee’s death, the date of death of Employee;
     (3) if Employee’s employment with Employer is terminated for Cause, the
date Notice of Termination, accompanied by a copy of the resolution satisfying
Section 5, is received by Employee or any later date specified therein, provided
that Employer may, in its discretion, condition Employee’s continued employment
upon such considerations or requirements as may be reasonable under the
circumstances and place a reasonable limitation of no less than ten (10) days
upon the time within which Employee will comply with such considerations or
requirements; or
     (4) if Employee’s employment with Employer is terminated for any reason
other than Employee’s Disability, Employee’s death or Cause, or for no reason,
the date that is fourteen (14) days after the date of receipt of the Notice of
Termination.
Section 6. Effect of Termination of Employment.
          (a) Upon termination of Employee’s employment during the Initial Term,
by Employer for Cause, or by Employee for no reason or any reason other than
Good Reason, all compensation and benefits will cease upon the Date of
Termination other than: (i) those benefits

-7-



--------------------------------------------------------------------------------



 



that are provided by retirement and benefit plans and programs specifically
adopted and approved by Employer for Employee that are earned and vested by the
Date of Termination; (ii) as provided in Section 10; (iii) Employee’s Base
Salary through the Date of Termination; (iv) any incentive compensation due
Employee if, under the terms of the relevant incentive compensation arrangement,
such incentive compensation was due and payable to Employee on or before the
Date of Termination; (v) medical and similar benefits the continuation of which
is required by applicable law or provided by the applicable benefit plan; and
(vi) any payments due Employee pursuant to Sections 2(d), (e), (f), (g), and
(i) of this Agreement.
          (b) Upon termination of Employee’s employment due to the death of
Employee or upon termination by Employer due to the Disability of Employee, all
compensation and benefits will cease upon the Date of Termination other than:
(i) those benefits that are provided by retirement and benefit plans and
programs specifically adopted and approved by Employer for Employee that are
earned and vested by the Date of Termination; (ii) as provided in Section 10;
(iii) Employee’s Base Salary through the Date of Termination; (iv) any incentive
compensation due Employee if, under the terms of the relevant incentive
compensation arrangement, such incentive compensation was due and payable to
Employee on or before the Date of Termination; (v) medical and similar benefits
the continuation of which is required by applicable law or provided by the
applicable benefit plan; and (vi) any payments due Employee pursuant to
Sections 2(d), (e), (f), (g), and (i) of this Agreement.
          (c) If Employee’s employment with Employer is terminated (i) by
Employer for no reason or for any reason other than Cause, or (ii) by Employee
for Good Reason, the obligations of Employer and Employee under Sections 1 and 2
will terminate as of the Date of Termination and Employer will pay or provide to
Employee or his heirs the following:
     (1) Employee’s Base Salary earned and payable through the Date of
Termination;
     (2) the pro rata portion of Employee’s unpaid Target Bonus for the year of
the Date of Termination;
     (3) an aggregate amount (the “Severance Payment”) consisting of
(i) two-times the Employee’s annual Base Salary at the highest annual rate in
effect on or before the Date of Termination (but prior to giving effect to any
reduction therein which precipitated such termination); and (ii) two-times the
Employee’s Target Bonus amount in effect for the year of the Date of
Termination. The Severance Payment shall be payable to Employee in substantially
equal installments in accordance with the Employer’s normal payroll practices
over the two-year period beginning on the Date of Termination; provided,
however, that (A) the portion of the Severance Payment for the first six
(6) months after the Date of Termination shall be paid to Employee in a lump sum
on the first business day following the expiration of the six-month period
following the Date of Termination and (B) the remaining portion of the Severance
Payment shall be paid on Employee’s regular payroll dates in substantially equal
installments over the remainder of the two-year period;

-8-



--------------------------------------------------------------------------------



 



     (4) if immediately prior to the Date of Termination, Employee (and, if
applicable, his spouse and/or dependents) was covered under Employer’s group
medical, dental, health and hospital plan in effect at such time, then Employer
shall provide to Employee for a 24-month period after the Date of Termination
continuation coverage under such plan at no cost or expense to Employee,
provided that Employee has timely elected to continue coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
and
     (5) the vesting period for all of Employee’s unvested equity awards granted
on or after the Effective Date, however granted and in whatever form, with a
remaining vesting period of two years or less as of the Date of Termination,
shall all immediately accelerate to vest in full and all restrictions shall be
immediately removed, and the exercise period of all outstanding vested stock
options (including any accelerated stock option awards) granted on or after the
Effective Date shall continue for the earlier of (a) two years from the Date of
Termination or (b) the expiration of the full original term specified in each
applicable stock option agreement. Employee’s vesting and exercise rights with
regard to stock options, restricted stock, performance shares and other equity
grants shall be controlled by the LTIP (or other applicable equity plan) and by
the governing grant agreement, and, to the extent not inconsistent with the LTIP
or such grant agreement, by this Agreement.
Except as otherwise provided above and in Sections 2(d), (e), (f), (g), and
(i) and Section 10, all other compensation and benefits will cease upon the Date
of Termination other than those benefits that are provided by retirement and
benefit plans and programs specifically adopted and approved by Employer for
Employee that are earned and vested by the Date of Termination. Notwithstanding
any other provision of this Agreement to the contrary, except for payments and
benefits required to made as provided by law or pursuant to the terms of a plan,
the severance payments and benefits to be paid and provided to Employee pursuant
to this Section 6(c) shall be conditioned upon (I) Employee’s execution and
delivery of a valid waiver and release of all claims that Employee may have
against Employer prior to his receiving such payment or benefit, and (II) such
release not having been revoked within the time, if any, required by law for the
revocation of a release (the “Release Requirements”). Such severance payments
and benefits shall be paid or provided beginning on the later of (A) the 60th
day following the Date of Termination or (B) the payment date otherwise
specified in this Section 6(c) (the “Payment Start Date”), provided that any
payments or benefits that are not subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) (after taking into account the
foregoing payment provisions) may be paid or provided as soon as practicable
following the date on which the Release Requirements are satisfied and such date
shall be the Payment Start Date, and provided further that, in any case, that
the Release Requirements have been satisfied as of the Payment Start Date. If
the Release Requirements are not satisfied as of the Payment Start Date, all
such payments and benefits shall be forfeited and Employee shall have no further
rights to such payments or benefits. The agreed form of release is attached
hereto as Exhibit A, except that such form shall be subject to such changes as
shall be necessary to render such form valid, binding and enforceable under
then-current applicable law.

-9-



--------------------------------------------------------------------------------



 



Section 7. Change in Control.
          (a) If (i) a “Change in Control” (as defined in Section 7(b) hereof)
shall have occurred, and (ii) within twelve (12) months following such Change in
Control either (A) Employer or its successor terminates Employee’s employment or
(B) Employee terminates his employment with Employer or its successor after
Employer or such successor (1) elects not to extend the Initial Term or any
subsequent term of this Agreement under Section 4, (2) assigns to Employee any
duties inconsistent with Employee’s position, duties, functions,
responsibilities, authority or reporting relationship to the Board, in each case
as contemplated by Section 1 of this Agreement, (3) is rendered a privately-held
company in a transaction in which Employee does not participate within the
acquiring group, (4) is rendered a subsidiary or division or other unit of
another company; or (5) takes any action that would constitute “Good Reason”
under Section 5(d) of this Agreement, such termination under (A) or (B) above
shall be treated as a termination for Good Reason in accordance with Section
6(c) above. In the event a Severance Payment is due to Employee under this
Section 7(a) after a Change in Control, the payment schedule for such Severance
Payment shall be as set forth in Section 6(c), except that promptly after the
Date of Termination, Employer or its successor shall establish a rabbi trust and
deposit into the trust the amount, if any, that Employer reasonably believes in
good faith that Employee is entitled to receive as a Severance Payment under
Section 6(c). In the event of a Change in Control after the first anniversary of
the Effective Date, the then remaining term of this Agreement shall
automatically adjust to three (3) years, commencing on the effective date of the
Change in Control.
          (b) For purposes of this Agreement, a “Change in Control” shall mean
the occurrence of any of the following after the Effective Date:
     (1) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended from time to time (the “Exchange Act”), or any successor statute) (a
“Covered Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either (i) the then
outstanding shares of Common Stock (the “Outstanding Company Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of
Employer entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 7(b)(1), the following acquisitions shall not constitute a
Change in Control: (i) any acquisition directly from Employer or any subsidiary
of Employer, (ii) any acquisition by Employer or any subsidiary of Employer,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Employer or any entity controlled by Employer, or (iv) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving Employer (a “Merger”),
if, following such Merger, the conditions described in Section 7(b)(3)(i)
and(ii) are satisfied; or
     (2) individuals who, as of the Effective Date, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director

-10-



--------------------------------------------------------------------------------



 



subsequent to the Effective Date whose election, or nomination for election by
Employer’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (a solicitation by any person
or group of persons for the purpose of opposing a solicitation of proxies or
consents by the Board with respect to the election or removal of Directors at
any annual or special meetings of stockholders) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Covered Person other
than the Board; or
     (3) consummation of a Merger, unless immediately following such Merger, (i)
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the Merger beneficially own, directly or indirectly, more
than 50% of the common stock of the corporation resulting from such Merger (or
its parent corporation) in substantially the same proportion as their ownership
of Outstanding Company Voting Securities immediately prior to such Merger and
(ii) at least a majority of the members of the board of directors of the
corporation resulting from such Merger (or its parent corporation) were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such Merger; or
     (4) the sale or other disposition of all or substantially all of the assets
of Employer.
          (c) The parties agree that the terms of this Section 7 shall be
amended by the parties from time to time to the extent required or advisable to
comply with any applicable law or regulation made effective during the term.
Section 8. Section 409A.
     It is the intention of the parties to this Agreement that no payment or
entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to Employee under Section 409A. The Agreement shall be interpreted
and administered to that end and, consistent with that objective and
notwithstanding any provision herein to the contrary, the Employer shall be
required to provide any payments or benefits hereunder in accordance with the
terms of this Agreement and in a manner that is consistent with Section 409A.
Employer may take any action it deems necessary or desirable to amend any
provision herein to the minimum extent necessary avoid excise tax under
Section 409A and any such amendment shall preserve, to the extent possible, the
intended benefits of the Agreement to Employer and Employee. Notwithstanding any
other provision of this Agreement to the contrary, if (i) any payment or benefit
hereunder is subject to Section 409A, (ii) such payment or benefit is to be paid
or provided on account of the Employee’s separation from service within the
meaning of Section 409A, (iii) Employee is a “specified employee” (within the
meaning of Section 409A), and (iv) any such payment or benefit is required to be
made or provided prior to the following Employee’s Date of Termination or

-11-



--------------------------------------------------------------------------------



 



other separation from service, such payment or benefit shall be delayed until
the first business day following the six-month anniversary of Employee’s Date of
Termination or other separation from service. The determination as to whether
Employee has had a separation from service within the meaning of Section 409A
shall be made in accordance with the provisions of Section 409A without
application of any alternative levels of reductions of bona fide services
permitted thereunder. If and to the extent that any payment or benefit to
Employee is delayed pursuant to the foregoing provisions, such payment or
benefit instead shall be made or provided on the first business day following
the expiration of the six-month period referred to above. The Employer shall
consult with Employee in good faith regarding implementation of this Section 8
provided, however, that without limiting Employee’s rights under this Agreement
or applicable law, neither the Employer nor its employees or representatives
shall have liability to the Employee with respect hereto.
Section 9. No Obligation to Mitigate; No Rights of Offset.
          (a) Employee shall not be required to mitigate the amount of any
payment or other benefit required to be paid to Employee pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by Employee as a result of employment by another person.
          (b) Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Employer may have against Employee or others.
Section 10. No Effect on Other Rights.
     Subject to Sections 2(k) and 2(l), nothing in this Agreement shall prevent
or limit Employee’s continuing or future participation in any plan, program,
policy or practice of or provided by Employer or any of its affiliates and for
which Employee may qualify, nor shall anything herein limit or otherwise affect
such rights as Employee may have under any long term incentive compensation
plan, stock option or other agreements with Employer or any of its affiliates.
Amounts which are vested benefits or which Employee is otherwise entitled to
receive under any plan, program, policy or practice of or provided by, or any
other contract or agreement with Employer or any of its affiliates at or
subsequent to the Date of Termination shall be payable or otherwise provided in
accordance with such plan, program, policy or practice or contract or agreement
except as explicitly modified by this Agreement.
Section 11. Successors; Binding Agreement.
          (a) This Agreement is personal to Employee and without the prior
written consent of Employer shall not be assignable by Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
          (b) This Agreement shall inure to the benefit of and be binding upon
Employer and its successors and assigns.

-12-



--------------------------------------------------------------------------------



 



          (c) Employer will require any successor (whether direct or indirect,
by purchase, merger, amalgamation, consolidation or otherwise) to all or
substantially all of the shares, business and/or assets of Employer, by
agreement in form and substance reasonably satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. As used in this Agreement, “Employer” shall mean
Employer as hereinbefore defined and any successor to its shares, business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
execution and delivery of the agreement provided for in this Section 11(c) or
which otherwise becomes bound by the terms and provisions of this Agreement by
operation of law or otherwise.
Section 12. Non-Competition; Non-Solicitation; No Hire.
          (a) Employee agrees that, effective as of the Effective Date and for a
period of twenty-four (24) months after the Date of Termination (such applicable
period being referred to herein as the “Non-Compete Period”), Employee shall
not, without the prior written consent of Employer, directly or indirectly,
anywhere in the world, engage, invest, own any interest, or participate in,
consult with, render services to, or be employed by any business, person, firm
or entity that is in competition with the “Business” (as defined in
Section 12(d)) of Employer or any of its subsidiaries or affiliates, except for
the account of Employer and its subsidiaries and affiliates; provided, however,
that during the Non-Compete Period Employee may acquire, solely as a passive
investment, not more than two percent (2%) of the outstanding shares or other
units of any security of any entity subject to the requirements of Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended. Employee acknowledges
that a remedy at law for any breach or attempted breach of this covenant not to
compete may be inadequate and further agrees that any breach of this covenant
not to compete may result in irreparable harm to Employer, and, accordingly,
Employer may, in addition to any other remedy that may be available to it, be
entitled to seek specific performance and temporary and permanent injunctive and
other equitable relief in case of any such breach or attempted breach. Employee
acknowledges that this covenant not to compete is being provided as an
inducement to Employer to enter into this Agreement. Whenever possible, each
provision of this covenant not to compete shall be interpreted in such a manner
as to be effective and valid under applicable law but if any provision of this
covenant not to compete shall be prohibited by or invalid under applicable law,
such provision of this covenant not to compete shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of this
covenant not to compete. If any provision of this covenant not to compete shall,
for any reason, be judged by any court of competent jurisdiction or duly
appointed arbitrator to be invalid or unenforceable, such judgment shall not
affect, impair or invalidate the remainder of this covenant not to compete but
shall be confined in its operation to the provision of this covenant not to
compete directly involved in the controversy in which such judgment shall have
been rendered. In the event that the provisions of this covenant not to compete
should ever be deemed to exceed the time or geographic limitations permitted by
applicable laws, then such provision shall be reformed by the court or
arbitrator to the maximum time or geographic limitations permitted by applicable
law.
          (b) In addition to the restrictions set forth in Section 12(a),
Employee agrees that, during the Non-Compete Period, Employee will not, either
directly or indirectly, (i) make

-13-



--------------------------------------------------------------------------------



 



known to any person, firm or entity that is in competition with the Business of
Employer or any of its subsidiaries or affiliates the names and addresses of any
of the suppliers or customers of Employer or any of its subsidiaries or
affiliates, potential customers of Employer or any of its subsidiaries or
affiliates upon whom Employer or any of its subsidiaries or affiliates has
called upon in the twelve (12) months preceding the Date of Termination, or
(ii) call on, solicit, or take away, or attempt to call on, solicit or take away
any of the suppliers or customers of Employer or any of its subsidiaries or
affiliates, whether for Employee or for any other person, firm or entity.
          (c) Regardless of the reason for any termination of Employee’s
employment, effective as of the Effective Date and for twenty-four (24) months
following the Date of Termination, Employee will not, either on his or her own
account or for any other person, firm, partnership, corporation, or other entity
(i) solicit or induce any employee of Employer or any of its subsidiaries or
affiliates to leave such employment or (ii) hire or participate in the hiring of
any such employee of Employer or any of its subsidiaries or affiliates.
          (d) As used in this Agreement, “Business” means the business of
(i) design, manufacture, marketing and sale of equipment for seismic
acquisition, (ii) seismic processing (iii) seismic navigation and data
management software or (iv) planning, performing or licensing multi-client
seismic surveys.
          (e) In the event that Employee breaches or violates any of the terms
and conditions of Section 12(a) during the Non-Compete Period, then in addition
to the other rights and remedies available to Employer hereunder, Employer’s
obligations to pay to Employee any remaining installments of the Severance
Payment otherwise due and owing pursuant to Section 6(c)(3) or 7(a) hereof,
shall cease and terminate.
Section 13. Miscellaneous.
          (a) All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith will be in writing
and will be delivered by hand or by registered or certified mail, return receipt
requested to the addresses set forth below in this Section 13(a):
          If to Employer, to:

      ION Geophysical Corporation

    2105 CityWest Blvd, Suite 400

      Houston, TX 77042-2839

      Attention: General Counsel

          If to Employee, to:

      Mr. R. Brian Hanson

      c/o ION Geophysical Corporation

    2105 CityWest Blvd, Suite 400

      Houston, TX 77042-2839

-14-



--------------------------------------------------------------------------------



 



or to such other names or addresses as Employer or Employee, as the case may be,
designate by notice to the other party hereto in the manner specified in this
Section.
          (b) This Agreement supersedes, replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between Employee and Employer and constitutes the entire agreement between
Employee and Employer with respect to the subject matter of this Agreement,
except for any other agreements expressly referred to in this Agreement, each of
which shall remain in full force and effect. This Agreement may not be modified
in any respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of Employer or by any written agreement
unless signed by an officer of Employer who is expressly authorized by the Board
to execute such document.
          (c) If any provision of this Agreement or application thereof to any
one or under any circumstances should be determined to be invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application. In addition, if any
provision of this Agreement is held by an arbitration panel or a court of
competent jurisdiction to be invalid, unenforceable, unreasonable, unduly
restrictive or overly broad, the parties intend that such arbitration panel or
court modify said provision so as to render it valid, enforceable, reasonable
and not unduly restrictive or overly broad.
          (d) The laws of the State of Texas will govern the interpretation,
validity, enforcement and effect of this Agreement without regard to the place
of execution or the place for performance thereof.
          (e) The covenants, agreements, rights and obligations of Employer
under this Agreement, and the covenants, agreements, rights and obligations of
Employee under this Agreement, shall survive the termination of this Agreement
for any reason including, but not limited to, the termination of Employee’s
employment with Employer. All covenants, agreements, indemnities, warranties,
rights and obligations contained herein shall continue for so long as necessary
in order for Employer and Employee to enforce their rights hereunder.
Section 14. Arbitration.
          (a) Employer and Employee agree to submit to final and binding
arbitration any and all disputes or disagreements concerning the interpretation,
enforcement or application of this Agreement, including without limitation any
claim by Employee against Employer or its successor after a Change in Control to
enforce or seek to enforce the payment of any amount or other benefit to which
Employee shall have become entitled under Section 7(a) of this Agreement. Any
such dispute or disagreement will be resolved by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “AAA Rules”). Arbitration will take place in
Houston, Texas, unless the parties mutually agree to a different location.
Within thirty (30) calendar days of the initiation of arbitration hereunder,
each party will designate an arbitrator. The appointed arbitrators will then
appoint a third neutral arbitrator. Employee and Employer agree that the
decision of the arbitrators will be final and binding on both parties. Any court
having jurisdiction may enter a judgment upon the award rendered by the
arbitrators. Each party shall be responsible for its own

-15-



--------------------------------------------------------------------------------



 



legal fees and expenses. Each party shall share equally all AAA fees and
expenses and all fees and expenses of the arbitrators, and for the hearing room.
In the event the arbitration is decided on balance in favor of Employee,
Employer will reimburse Employee for his reasonable costs and expenses of the
arbitration (including reasonable attorneys’ fees), unless Employee is otherwise
entitled to advancement of fees under Section 14(c) below or in connection with
a proceeding pursuant to law or the bylaws of Employer or a successor. In that
event, those provisions shall control over the payment provisions in this
Section 14(a). In no event shall Employee be required to pay the litigation or
arbitration costs, expenses or attorneys’ fees of Employer or its successor.
          (b) Notwithstanding the provisions of Section 14(a), Employer may, if
it so chooses, bring an action in any court of competent jurisdiction for
injunctive relief to enforce Employee’s obligations under Sections 3(b), 3(c),
3(d), and 3(e). The payment provisions of Section 14(a) will control regarding
such a proceeding.
          (c) Reasonable costs and expenses (including reasonable attorneys’
fees) incurred by Employee in an arbitration, suit or proceeding against
Employer or its successor after a Change in Control to enforce or seek to
enforce the payment of any amount or other benefit to which Employee shall have
become entitled under Section 7(a) of this Agreement shall be paid by Employer
or its successor upon demand by Employee in advance of the final disposition of
such action upon receipt of a written undertaking by Employee to repay such
amounts if it shall ultimately be determined that he is not entitled to be
reimbursed such amounts under Section 14(a).
Section 15. Reimbursements.
     Notwithstanding any provision of this Agreement to the contrary,to the
extent that any reimbursements to be provided to Employee hereunder are taxable
to Employee, such reimbursements shall be paid to Employee only if the expenses
are incurred and reimbursable pursuant to a reimbursement plan that provides an
objectively determinable nondiscretionary definition of the expenses that are
eligible for reimbursement (to the extent not otherwise specified herein). With
respect to any expenses that are described in the preceding sentence, the amount
of the expenses that are eligible for reimbursement during one calendar year may
not affect the amount of reimbursements to be provided in any subsequent
calendar year, the reimbursement of an eligible expense shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and the right to reimbursement of the expenses shall
not be subject to liquidation or exchange for any other benefit.
     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as to be effective as of the Effective Date.

            EMPLOYER:

ION GEOPHYSICAL CORPORATION
      By:   /s/ James M. Lapeyre, Jr.         Chairman of the Board           

-16-



--------------------------------------------------------------------------------



 



         

            EMPLOYEE:
      /s/ R. Brian Hanson       R. Brian Hanson           

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
Mr. R. Brian Hanson
[Address]
     Re: Separation Agreement
Dear Mr. Hanson:
     This letter, upon your signature, will constitute the Agreement between you
and ION Geophysical Corporation (hereinafter “Employer”) regarding the terms of
your separation from employment with Employer. This Agreement acknowledges the
parties’ desire to end the employment relationship on amicable terms.
1. Your employment will be terminated effective on _______________.
2. You have received or will receive by separate cover information regarding
your rights to health insurance continuation and your retirement benefits. To
the extent that you have such rights, nothing in this Agreement will impair
those rights; more specifically, you waive no rights to bring an action pursuant
to 29 U.S.C. §1132(a)(1)(B) of the Employee Retirement Income Security Act or
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) related to providing eligible employees the opportunity for continuation
of participation in the employer’s group health insurance plan under certain
circumstances.
3. You have returned or will immediately return to Employer any company property
and any trade secrets or other confidential information belonging to Employer,
including Employer computer equipment, documents and electronic files, employee
identification, keys, building access cards, and other property.
4. In consideration of your acceptance of this Agreement, on or before
__________, or a subsequent date agreed by the parties, but in no event earlier
than the effective date of this Agreement, the Employer will provide you with
payments and benefits (the “Payments”), minus applicable taxes and withholdings,
which Payments will be paid to you as determined by the circumstances of your
termination of employment and as described in Section 2 and Section 4 through 9
of that certain Employment Agreement between you and Employer dated August 2,
2011 and effective January 1, 2012. If you do not sign and return this
Agreement, you will not receive any of the additional consideration outlined
above because you would not otherwise be entitled to such consideration, except
in the event that death or disability makes your signing this Agreement not
possible, in which event it may be signed by your legal representative.
5. Unless required or otherwise permitted by law, you will not disclose to
others any information regarding the following:

-18-



--------------------------------------------------------------------------------



 



A. Any information regarding Employer’s trade secrets or any other confidential
information.
B. The terms of this Agreement, the benefit being paid under it and the fact of
payment (except that you may disclose this information to your spouse, attorney,
accountant or other professional advisor to whom you must make the disclosure in
order for them to render professional services to you, and as required by law;
provided that you instruct such persons to maintain the confidentiality of the
information just as you must).
6. Complete Release, Waiver of Claims and Covenant Not to Sue.
A. Release and Waiver: On behalf of yourself and your heirs, executors,
successors and assigns, except as provided in Section 6(D) of this Agreement,
you hereby irrevocably and unconditionally release Employer and its
predecessors, subsidiaries, related entities, officers, directors, shareholders,
parent companies, agents, attorneys, employees, successors and assigns (for
purposes of this Section 6, hereinafter collectively referred to as “Employer”),
from all claims or demands you have, may have, or may have had based on or in
any way related to your employment with Employer, the termination of that
employment, or based on any previous act or omission by or on behalf of
Employer. You further agree to waive any right you may have with respect to the
claims or demands from which Employer is herewith released. This release and
waiver includes, but is not limited to, any rights or claims you may have under
the Age Discrimination in Employment Act (which prohibits age discrimination in
employment), Title VII of the Civil Rights Acts of 1964, as amended (which
prohibits discrimination in employment based on race, color, national origin,
religion or sex, including claims of sexual harassment), 42 U.S.C. §1981 (which
prohibits race discrimination), claims under the Family and Medical Leave Act,
and the federal Equal Pay Act (which prohibits paying men and women unequal pay
for equal work), the Rehabilitation Act of 1973 and the Americans with
Disabilities Act (which prohibit discrimination on the basis of handicap or
disability), the Employee Retirement Income Security Act, claims for
discrimination under the Texas Commission on Human Rights Act as codified in the
Texas Labor Code, claims for discrimination or retaliation under the Texas
Workers’ Compensation Act, and any other federal, state or local laws or
regulations prohibiting employment discrimination. This release and waiver also
includes any claims for wrongful discharge, whether based on claimed violations
of statutes, regulations or public policy, or based on claims in contract or
tort. This release and waiver also includes any claims that you suffered any
harm by or through the actions or omissions of Employer, including, but not
limited to, negligence claims and any other tort or contract claims, including
but not limited to defamation, invasion of privacy, and wrongful discharge.
B. Scope of Release/Non-release of Future Claims based on subsequent acts or
omissions: This release and waiver, to which you voluntarily agree, covers all
claims or demands based on any facts or events, whether known or unknown by you
that occurred on or before the effective date of this release. You fully
understand that if any of the facts or circumstances on which you premise your
execution of this release and waiver be found, suspected or claimed hereafter to
be other than or different from the facts and

-19-



--------------------------------------------------------------------------------



 



circumstances now believed by you to be true, you nonetheless expressly accept
and assume the risk of such possible differences in fact or circumstances and
agree that this release and waiver shall be and remain effective notwithstanding
any such difference in any such fact or circumstances. Employer acknowledges
that you have not released any rights or claims that you may have under the Age
Discrimination in Employment Act that arise after the date this release and
waiver is executed.
C. No Future Lawsuits, Complaints, or Claims: You hereby waive your right to
file any claim or complaint against Employer arising out of your employment with
or separation from employment before any federal, state or local court or any
federal, state or local administrative agency, except where such waivers are
prohibited by law and except for breach of this Agreement and your Employment
Agreement. This Agreement does not prevent you from filing a timely charge with
the EEOC (or with any other agency with similar provisions or regulations
concerning the regulation of releases between private parties) concerning claims
of discrimination, including a challenge to the validity of the waiver contained
in this Agreement; although you hereby waive your right to recover any damages
or other relief in any claim or suit brought by or through the EEOC or any other
federal, state, or local agency on your behalf.
As part of this Agreement, you also promise not to make any disparaging remarks
about Employer, directly or indirectly. The officers of Employer and members of
the Board of Directors of Employer promise not to make any disparaging remarks
about you.
D. Provided however, notwithstanding anything to the contrary is this Separation
Agreement, you do not release and you expressly preserve all your rights,
payments and benefits and all rights of, payments to and benefits of your
spouse, family, heirs and devisees provided by your Employment Agreement with
ION Geophysical, as determined by that Employment Agreement and the by
circumstances of your termination from employment. Those rights, benefits and
payments may include cash payments at the time of termination and thereafter,
existing rights to vested welfare benefits and vested incentive compensation,
including newly accelerated vesting and newly defined exercise periods; and
deferred compensation, if you have any, plus business and travel expenses not
yet paid at the time of your termination but incurred while you were employed
and that would have been paid under Employer’s procedures if you were still
employed; unpaid medical charges and expenses payable under the Employer’s plan
despite your termination, and payable pursuant to your Employment Agreement and
COBRA; plus all your rights to indemnity, contribution and a defense under any
law, statute, agreement or Employer document, and all insurance coverage
relating to those rights, as well as all existing continuing coverage under any
liability insurance, including but not limited to directors and officers
coverage, fiduciary liability coverage, errors and omissions coverage,
professional liability insurance coverage, general and other liability coverage,
pursuant to the terms of those insurance policies, as well as your rights as a
shareholder option holder and as a holder of restricted stock and your right to
unemployment compensation; your rights under this Separation Agreement; and the
rights and obligations under the Employment Agreement relating to Tax code 409A;
and claims for breach of this Agreement and breach of the Employment Agreement;
and rights pursuant

-20-



--------------------------------------------------------------------------------



 



to Art. 38.001 et sequitur, Texas Civil Practices & Remedies Code and similar
provisions providing for the recovery of reasonable attorney’s fees, and your
rights, if any, pursuant to the Employer’s retirement plan.
E. At the time of your termination, Employer shall consider whether to provide a
full or partial release to you, the decision on whether or not to provide said
release being in Employer’s sole discretion.
7. Period for Review and Consideration of Release and Waiver of Claims: You
acknowledge receipt of the original version of this Agreement, including release
and waiver of claims and covenant not to sue. You have been given up to 21 days
to review and consider this Agreement, including the release and waiver of
claims and covenant not to sue, before signing it. You understand that you can
sign this Agreement at any time during the 21-day period or an extension
thereof. You agree that any changes to this Agreement restart the running of the
21-day consideration period.
8. Denial of Liability: The parties agree that no statement or consideration
given in this Agreement or the execution of this Agreement by any party is
intended to or will constitute any evidence of wrongdoing or liability by any of
them, any such admission being expressly denied.
9. Encouragement to Consult with an Attorney: You are encouraged, at your own
expense, to consult with an attorney before signing this Agreement, including
release and waiver of claims and covenant not to sue.
10. Right to Revoke Release and Waiver of Claims: This Agreement, including
release and waiver of claims and covenant not to sue, will be effective on the
eighth day after you sign the Agreement. For a period of seven (7) days
following the execution of this Agreement by you, you may revoke this Agreement,
including the release and waiver of claims and covenant not to sue, and this
Agreement will not become effective or enforceable until the revocation period
has expired. You may revoke this Agreement by delivering a written notice of
revocation to Employer at 2105 CityWest Blvd., Suite 400, Houston, TX
77042-2839. Attention General Counsel. If you revoke this Agreement, including
the release and waiver of claims and covenant not to sue, the Agreement shall
not be effective or enforceable and you will not receive the payment(s) and/or
benefit(s) described herein to which you are not otherwise entitled under the
law, including, without limitation, the Payment(s) and other benefits described
in Section 4 of this Agreement. Revocation of this Agreement will have no effect
on your termination of employment.
11. Entire Agreement/Severability: This Agreement, including release, waiver and
covenant not to sue, and your Employment Agreement contain all of the promises
and covenants exchanged by the parties, and would not have been agreed upon but
for the inclusion of every one of its conditions. The terms and conditions of
this Agreement and your Employment Agreement together constitute the entire
Agreement between Employer and you and supersede all other previous and
contemporaneous statements, communications, representations or agreements,
either written or oral, by or between Employer and you with respect to the
subject matter hereof (except for the terms of any confidentiality,
non-competition, non-solicitation,

-21-



--------------------------------------------------------------------------------



 



no-hire and/or proprietary information agreements entered by you with or for the
benefit of Employer in connection with your employment). No contemporaneous or
subsequent agreement or understanding modifying, varying or expanding this
Agreement or your Employment Agreement shall be binding upon either party unless
in writing and signed by a duly authorized representative of Employer and you.
The release and waiver of claims and covenant not to sue contained in
Paragraph 6 of this Agreement are essential and material parts of this
Agreement.
12. Applicable Law and Venue: This Agreement shall be interpreted and construed
in accordance with and shall be governed by the laws of the State of Texas,
except to the extent that federal law may apply and have preemptive effect. All
disputes arising under or relating to this Agreement shall be brought by the
parties in a court of competent jurisdiction in Houston, Harris County, Texas.
I KNOWINGLY AND VOLUNTARILY CHOOSE TO ACCEPT THE TERMS OF THIS AGREEMENT AND MY
EMPLOYMENT AGREEMENT IN CONNECTION WITH THE TERMINATION OF MY EMPLOYMENT.

           
 
 
 
    [Employee Name]   Date    

ION GEOPHYSICAL CORPORATION

           
By:
         
 
         
 
      Date  

-22-